DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-12, 25-30, 41-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 2, claim 25, line 4, and claim 43, line 2, the limitation “substantially” is vague and indefinite.  What does substantially mean in this context?  Is part of the beacon mounted by the entrance, or is it close to the entrance?  What structure is being claimed?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-13, 25-30, 33, 41-43 and 46-48 is/are rejected under 35 U.S.C. 102a1 as being anticipated by JP6139645 (attached machine translation used for interpretation).

    PNG
    media_image1.png
    384
    535
    media_image1.png
    Greyscale

Regarding claims 1, 13, 25, 33, 43, and 46 JP6139645 discloses an apparatus for maintaining a passenger transport system (11, see fig 1-3), comprising: a wireless beacon (25) mounted substantially at a registration entrance (see fig 2) for entering the passenger transport system (1) to perform a maintenance operation (see abstract) and configured to broadcast a wireless signal (see page 3, lines 22-27 of machine translation) to the surrounding area; and a personal mobile terminal (26) carried by the maintenance operator and configured to sense the wireless signal (as described above) when the maintenance operator approaches the wireless beacon (25), wherein at least one of the wireless beacon (25) and the personal mobile terminal (26) is configured to automatically generate and send, based on successful sensing of the wireless signal (as described above) by the personal mobile terminal (26), maintenance register information (“inspection start signal”) indicating that the corresponding maintenance operator has checked into a maintenance operation process (see page 3, lines 22-39 of machine translation).
Regarding claim 2, JP6139645 discloses the apparatus according to Claim 1, further comprising: a maintenance management terminal (15) configured to receive the maintenance register information (as described above) and confirm, based on the received maintenance register information, that the corresponding personal mobile terminal (26) has finished a check-in operation (inspection start).
Regarding claims 3, 26, and 47 JP6139645 discloses the apparatus according to Claims 2 and 25 and 46, wherein the maintenance management terminal (15) is configured to send a health report (i.e. 12d and 12e – see fig 6) of the corresponding passenger transport system (11) to the personal mobile terminal (26) in response to receipt of the maintenance register information (as described above); and the personal mobile terminal (26) is configured to receive the health report of the corresponding passenger transport system (see page 5, lines 8-12 of machine translation).
Regarding claim 4, JP6139645 discloses the apparatus according to Claim 3, wherein the health report (as described above) comprises one or more of failure logging information, historical repair logging information, historical maintenance logging information, and failure prediction information (see page 6, lines 8-14 of the machine translation).
Regarding claims 5, 27, and 48 JP6139645 discloses the apparatus according to Claims 3, 26, and 47 wherein the personal mobile terminal (26) comprises: a health condition presenting unit (screen of 26) configured to generate and present, based on the health report (as described above), a healthy state and/or an unhealthy state of one or more components in the passenger transport system that require maintenance (see page 6, lines 8-14 of machine translation).
Regarding claims 6 and 28, JP6139645 discloses the apparatus according to Claims 3 and 26, wherein the personal mobile terminal (26) further comprises: a maintenance operation prompting unit (displayed on 26) configured to generate maintenance operation prompt (see fig 9) information based on the health report (as described above) and send the maintenance operation prompt information (as described above) to prompt the maintenance operator to perform a corresponding maintenance operation (see page 6, lines 8-30 of machine translation).
Regarding claims 7 and 29, JP6139645 discloses the apparatus according to Claims 5 and 27, wherein the health condition presenting unit (as described above) is further configured to highlight one or more components that are in the unhealthy state and require maintenance (see fig 9 and page 6, lines 8-30 of machine translation).
Regarding claims 8 and 30, JP6139645 discloses the apparatus according to Claims 1 and 25, wherein the wireless beacon (25) has a corresponding first identity (signal transmitted from 25 – see page 3 line 22), and the first identity (as described above) is broadcasted at the same time when the wireless signal (as described above) is broadcasted; and the personal mobile terminal (26) has a corresponding second identity (inspection start and end signal), and the personal mobile terminal (26) is further configured to identify the first identity (as described above) while sensing the wireless signal (as described above) and generate and send maintenance register information (see page 3, lines 22-39 of machine translation) comprising the first identity and the second identity (as described above).
Regarding claim 9, JP6139645 discloses the apparatus according to Claim 1, wherein the personal mobile terminal (26) has a corresponding second identity (inspection start and stop signal), and the personal mobile terminal (26) is further configured to establish a connection with the wireless beacon (25) while sensing the wireless signal (as described above) and send the second identity (as described above); and the wireless beacon (25) has a corresponding first identity (signal transmitted from 25 0 see page 3, line 22), and the wireless beacon (25) is further configured to receive the second identity and generate and send maintenance register information (see page 3, lines 22-39 of machine translation) comprising the first identity and the second identity (as described above).
Regarding claim 11, JP6139645 discloses the apparatus according to Claim 1, wherein the wireless beacon (25) is configured to broadcast the wireless signal (as described above) to the surrounding area within a predetermined range (based on range of Bluetooth / wifi – see page 3, lines 37-39 of machine translation); and the personal mobile terminal (26) is further configured to determine, by determining the intensity of the sensed wireless signal (as described above), whether the personal mobile terminal (26) has entered the predetermined range (as described above), so as to determine whether the maintenance operator has approached the wireless beacon (25) – (see page 3, lines 22-39 of machine translation).
Regarding claim 12, JP6139645 discloses the apparatus according to Claim 1, wherein the personal mobile terminal (26) is configured to be capable of automatically sensing the wireless signal (as described above) without establishing a wireless connection (with wifi sign-in requirements) with the wireless beacon (25).
Regarding claim 41, JP6139645 discloses a computer device (15), comprising a memory, a processor, and a computer program that is stored in the memory and can be run in the processor, wherein the processor implements the steps of the method according to Claim 25 when executing the program.
Regarding claim 42, JP6139645 discloses a computer readable storage medium storing a computer program (within 15), wherein the program is executed by a processor to implement the steps of the method according to Claim 25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/               Primary Examiner, Art Unit 3654